UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-5016


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE MANUEL-CALIXT MENDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:09-cr-00052-FL-1)


Submitted:   June 20, 2013                 Decided:   July 11, 2013


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. Belsky, Hamden, Connecticut, for Appellant. Thomas G.
Walker, United States Attorney, Jennifer P. May-Parker, Joshua
L. Rogers, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose    Manuel-Calixt          Mendez    pleaded      guilty,     without    a

written    agreement,          to    multiple       charges       arising     from     his

participation      in     a    large-scale       cocaine    and     crack   conspiracy.

The   pre-sentence        report      (“PSR”)       concluded       that    Mendez     was

responsible for 551.6 grams of cocaine base, 52 kilograms of

cocaine,     and    5,000       pounds     of     marijuana,        which    totaled     a

marijuana equivalency of 23,700 kilograms.                     See U.S. Sentencing

Guidelines    Manual      (“USSG”)        (2009).     The     PSR    also    assigned    a

three-level increase based on Mendez’s leadership role in the

offense, USSG § 3B1.1(b), and a three-level downward adjustment

based on acceptance of responsibility, USSG § 3E1.1(b), for a

total offense level of 36.                With a criminal history category of

I, Mendez’s recommended advisory Guidelines range was 188 to 235

months’ imprisonment.            The court originally sentenced Mendez to

210 months’ imprisonment.

            On appeal, we found that the district court plainly

erred in failing to consider the factors listed in 18 U.S.C.

§ 3553(a) (2006) or to state on the record a basis for the

sentence it imposed.            Accordingly, Mendez’s sentence was vacated

and his case remanded for resentencing to allow the district

court to conduct a proper § 3553(a) analysis and to provide a

basis for the chosen sentence.               See United States v. Mendez, No.

11-4095    (4th    Cir.       July   5,   2012)    (unpublished).           However,    we

                                             2
upheld the district court’s calculation of drug quantity for

which Mendez was held accountable and also the enhancement he

received for his role in the offense.

            On remand, the district court held another sentencing

hearing in order to address the § 3553(a) factors, as directed

by this court.           After properly noting that it was foreclosed

from      revisiting       Mendez’s          challenges            to        drug     quantity

calculations and his leadership enhancement, see United States

v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (prohibiting relitigation

of   issues   expressly         or    impliedly        decided          by    the    appellate

court),     the    district          court    went      on     to       discuss       Mendez’s

background    and    history,         reviewed      the   §     3553(a)        factors,      and

imposed a 188-month sentence.                     Mendez noted a timely appeal,

again     arguing        that     his        sentence         is        procedurally        and

substantively unreasonable.

            This    court       reviews       the      district         court’s      sentence,

“whether    inside,      just    outside,         or    significantly           outside     the

Guidelines     range,”      under       a    “deferential           abuse-of-discretion

standard.”     Gall v. United States, 552 U.S. 38, 41 (2007).                              This

standard of review involves two steps; under the first, this

court examines the sentence for significant procedural errors,

and under the second, we review the substance of the sentence.

United    States    v.    Pauley,      511    F.3d      468,    473      (4th       Cir.   2007)

(examining Gall, 552 U.S. at 50-51).                           Significant procedural

                                              3
errors include “failing to calculate (or improperly calculating)

the    Guidelines     range,    treating        the   Guidelines      as    mandatory,

failing to consider the [18 U.S.C.] § 3553(a) factors, selecting

a   sentence    based   on     clearly      erroneous     facts,      or   failing      to

adequately      explain      the      chosen      sentence        —   including         an

explanation for any deviation from the Guidelines range.”                          Gall,

552 U.S. at 51.         A sentencing court “must state in open court

the particular reasons supporting its chosen sentence.”                           United

States v. Carter, 564 F.3d 325, 328 (internal quotation marks

omitted) (4th Cir. 2009); see also United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010).                   In so doing, the sentencing

judge “must place on the record an ‘individualized assessment’

based on the particular facts of the case before it[,]” which

“set[s] forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for

exercising      his   own    legal    decisionmaking         authority.       .    .    .”

Carter, 564 F.3d at 328, 330.                   However, the sentencing court

need     not    “robotically         tick       through      §    3553(a)’s        every

subsection.”      United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006).      If there are no significant procedural errors, this

court    then    considers     the    substantive         reasonableness      of       the

sentence,       “tak[ing]      into      account       the       totality     of       the

circumstances.”       Gall, 552 U.S. at 51.



                                            4
            Our review of the transcript of the sentencing hearing

conducted on remand leads us to conclude that the district court

carefully    considered      each    of    Mendez’s    arguments       and       properly

addressed the § 3553(a) factors in choosing a sentence.                              The

court    specifically      addressed      Mendez’s     challenges       to    the    drug

quantity attributed to him.               The court discussed its review of

Mendez’s personal and family information, his health history,

education level, and employment history.                     The court then cited

the   factors     under    § 3553(a)      that     supported     its    decision      to

impose a 188-month sentence.               We find that the district court

made an individualized assessment and adequately explained the

reasons     why    it     rejected      Mendez’s     arguments        for    a    below-

guidelines sentence as well as its reasons for the sentence it

imposed.     Moreover, Mendez cannot overcome the presumption of

reasonableness      accorded      his     within-Guidelines          sentence.       See

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).    Accordingly, we affirm.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented      in    the    materials

before    this    court    and   argument      would   not    aid     the    decisional

process.

                                                                                 AFFIRMED




                                           5